NOTE: This order is nonprecedential.

  Winiteh ~tate~ qcourt of ~ea!~
       for tbe jfehera! qcircuit

     SHELL OIL COMPANY (C/O GULF COAST
         DRAWBACK SERVICES, INC.),·
               Plaintiff-Appellant,

                           v.
                  UNITED STATES,
                  Defendant-Appellee.


                       2011-1531


   Appeal from the United States Court of International
Trade in case no. OB-CV-0109, Judge Delissa A. Ridgway.


                     ON MOTION


                       ORDER

    Enjet Inc. moves without opposition to file an amicus
curiae brief out of time.

   Upon consideration thereof,

   IT Is ORDERED THAT:
SHELL OIL COMPANY v. US                                     2
      The motion is granted.

                               FOR THE COURT


      ,IAN 09 2012              /s/ Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Daniel P. Wendt, Esq.
    Tara K. Hogan, Esq.
    Michael F. Mitri, Esq.
                                            FILED
s21                                 u.s. COURT OF APPEAlS FOR
                                      THE FEDERAL CIRCUIT

                                        JAN    0 !:J 2012
                                          JAN HORBALV
                                              SlERK